Citation Nr: 1011664	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-38 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
September 1975 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted the Veteran's claim for service connection for 
irritable bowel syndrome (IBS) and assigned an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from July 9, 2003.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

In an August 2005 decision issued during the pendency of his 
appeal, the RO increased the rating for the Veteran's IBS 
from 0 to 10 percent with the same retroactive effective date 
of July 9, 2003.  He has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (a Veteran is presumed to be seeking 
the highest possible rating unless he expressly indicates 
otherwise).

In June 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.  In September 2009, the AMC issued a 
supplemental statement of the case (SSOC) denying an initial 
rating  higher than 10 percent and has since returned the 
file to the Board for further appellate review.  




FINDING OF FACT

The Veteran has severe IBS manifested by diarrhea and more or 
less constant abdominal distress.


CONCLUSION OF LAW

The criteria are met for an even higher 30 percent initial 
rating for the IBS.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).
Indeed, the Board is increasing the initial rating for the 
IBS to 30 percent, the maximum rating available for this 
disability under the applicable rating code.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7319.

The Veteran contends his IBS is severe, so warrants this 
higher 30 percent rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In this case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126



As a result of the increase in the initial rating during the 
pendency of his appeal, the Veteran now has a 10 percent 
rating for his IBS under 38 C.F.R. § 4.114, DC 7319 (2009), 
for "Irritable Colon Syndrome."

According to this code, a 10 percent rating is warranted for 
moderate disability with frequent episodes of bowel 
disturbance with abdominal distress.  
The maximum 30 percent rating requires severe disability 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.

Words such as "moderate "and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Board finds sufficient medical evidence of record to 
again increase the initial rating for the Veteran's IBS - 
this time from 10 to 30 percent, which, as mentioned, is the 
highest rating available for this disability under the 
applicable rating code.  Also, no other codes are applicable 
that might provide him an even higher disability rating.  See 
also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

In a July 2003 statement, the Veteran alleged that his IBS 
was chronic and severe, resulting in his tardiness to work 
and failure to attend church for two years.  He stated that 
he often had to use a toilet within 30 minutes of eating and 
sometimes within two minutes after cooking food.  In his 
April 2004 notice of disagreement (NOD), he said that his 
frequent use of bathrooms makes everyday experiences like 
commuting to work or attending church more difficult.  He 
also said he wears two pairs of underpants, just in case he 
experiences a sudden onset of the IBS, and that he has 
hygiene problems as a result of this condition.  In his even 
more recent November 2004 substantive appeal (VA Form 9), he 
again spoke of the employment-related problems mentioned.  He 
also said he used the bathroom three times before his 
November 2003 VA examination and again two times after, but 
that this was not reflected in the report of that evaluation, 
which he also said was cursory, at best, since it lasted less 
than a minute and only essentially involved the examiner 
pressing on the Veteran's stomach and asking whether it hurt.

Some of the other medical evidence on file also reflects 
these same complaints.  For example, the report of the 
November 2003 VA examination indicates persistent diarrhea.  
Unfortunately, the VA examiner put the Veteran's complaints 
of diarrhea into the diagnosis but did not otherwise quantify 
the extent of his symptoms in terms of whether his IBS was 
mild, moderate, or severe, as required for an assessment 
under the rating criteria.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

However, the Board remanded the claim so the RO could obtain 
outstanding VA treatment records and have the Veteran undergo 
another VA compensation examination to reassess the severity 
of his IBS.  He had this requested examination in August 
2009, with a resultant assessment that his IBS is "moderate 
to severe depending upon the number of bowel movements."  
The examiner further observed the Veteran has a somewhat 
protruding abdomen, albeit without masses and tenderness, 
although he does have an umbilical hernia.  The examiner 
recorded the Veteran's complaints of recurrent diarrhea 
symptoms, with seven to eight soft stools and bowel movements 
per day.  He also alleges associated anal leakage, 
necessitating that he wear two pairs of underpants.  The 
examiner noted the Veteran takes medication for his IBS, but 
that it is only marginally effective.  

Moreover, the Veteran's longstanding VA treating physician 
submitted a letter, dated in August 2007, stating the Veteran 
"suffers from severe IBS, which causes him to have seven 
bowel movements per day."  The statement also mentioned he 
has worsening diarrhea - treated by medication, but that the 
disorder interferes with his ability to arrive at work in a 
timely manner, and that he has daily abdominal problems since 
he has a bowel movement shortly after eating anything.  The 
problem appears to be so severe that the Veteran does not eat 
anything until after 2 p.m.



So, on balance, this medical evidence indicates the Veteran 
has severe IBS, with associated diarrhea.  Although this 
evidence is inconclusive, he appears to suffer from more or 
less constant abdominal distress as a result since he has a 
history of multiple bowel movements throughout the day, every 
day, to the point of causing occupational impairment.  
Indeed, he has also been diagnosed with dyspepsia by VA 
treating providers, further indicating regular abdominal 
distress.

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as observation and experience 
of diarrhea and multiple bowel movements throughout the day.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Importantly, his complaints also appear to be credible since 
they are supported by his ongoing history of IBS treatment 
and corroborating medical findings, especially by VA treating 
providers.  A higher 30 percent initial rating therefore is 
warranted under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
especially resolving all reasonable doubt concerning what 
rating is most appropriate in his favor.  38 C.F.R. §§ 4.3, 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

His IBS has been this disabling for the entire period of his 
appeal, so the Board need not "stage" this rating.  See 
Fenderson, 12 Vet. App at 125-26.

Extra-Schedular Consideration

Because, as mentioned, the Veteran now has the highest 
possible rating of 30 percent for his IBS under the 
applicable DC 7319, the Board also must consider whether he 
is entitled to an even higher rating on an extra-schedular 
basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no evidence, however, of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  


The Board finds no evidence that the Veteran's disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his now even higher 
30 percent schedular rating, which is the maximum rating 
available under the applicable rating Code 7319.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Cf., too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent rating for IBS is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


